Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/26/2021 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2021.
Claim Rejections - 35 USC § 112
Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “imino group (-NH-)”. The plain and ordinary meaning of “imino” is a –C=N- group and not –NH-. Therefore the intended scope of the claim is unclear. Language such as “represent an oxygen atom or -NH- 
As claims 3 and 7-9 depend from claim 1, they are rejected for the same issues discussed above. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2010/0230637 A1).
Regarding Claims 1, 7, and 9, Iwase teaches resin compositions comprising liquid crystalline polyester and mica (Abstract) and describes an embodiment in Example 7 whereby “AB-25S” mica is used with liquid crystalline resin (¶ 79, Table 1). “AB-25S” is the same mica used within the examples of the instant specification (Page 43 of the specification) and is taught by Iwase to have 0.21% adhered water (¶ 83). Accordingly, since Iwase teaches the same inorganic fillers, the mica of Iwase is seen to intrinsically exhibit the claimed “water absorption rate” in the absence of evidence to the contrary. 
Iwase teaches polyester resins having 60 mol% p-hydroxybenzoic acid units, 20 mol% terephthalic/isophthalic acid units, and 20 mol% 4,4’-dihydroxybiphenyl repeat units (¶ 76), which is consistent with the polyesters claimed. Iwase teaches the compositions comprises as required components 1-20 wt% of mica and 5-20 wt% of hollow filler with respect to the total weight of mica, hollow filler, and polyester resin (¶ 61; see for instance where only mica, hollow filler, and polyester resin are used within Iwase use glass hollow filler (an inorganic filler), Iwase teaches the hollow filler can be organic resin balloons (¶ 55), which are not inorganic fillers. Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the glass hollow fillers with organic resin balloons and thereby predictably affording workable polyester resin compositions in accordance with the teachings of Iwase. 
The concentration ranges taught by Iwase suggest ranges that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Iwase suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Iwase. See MPEP 2123.
With respect to the resin composition being “for foam molding used for foam molding using a supercritical fluid as a foaming agent”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions presently claimed and what is described by Iwase
Regarding Claim 3, although Iwase does not describe a quantitative value corresponding to overall moisture content, Iwase nevertheless teaches the adsorbed water can hydrolyze polyester (¶ 52). Accordingly, Iwase indicates the moisture content of the composition to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the scope of the present claims so as to mitigate polyester hydrolysis.
Claims 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP3060110B2). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 7, and 9, Watanabe teaches liquid crystal polyester resin compositions comprising dried talc, whereby the talc exhibits a water absorption of 1000 ppm or less (equivalent to 0.1 wt% or less) when exposed to 60% humidity/25 degree C (Claims; Page 3). The water absorption rates of Watanabe is seen to be substantially the same to what is claimed since Watanabe is seen to be suggesting the “0.1 wt% or less” range pertains to equilibrated hydrated talc. Watanabe teaches embodiments within the Examples where the polyester is derived from terephthalic acid, isophthalic acid, 4-hydroxybenzoic acid, and 4,4’-dihydroxydiphenyl (see polyester resin B; Page 4). The polymer has 56 mol% 4-hydroxybenzoic acid residues, 22 mol% of 
Watanabe teaches the talc is present at 5-60 wt% based on total amount of polyester and talc (Page 3). The Examples possess only talc and polyester. Accordingly, Watanbe is seen to suggest overlapping ranges with respect to water absorption rate and inorganic filler content. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Watanabe suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Watanabe. See MPEP 2123.
With respect to the resin composition being “for foam molding used for foam molding using a supercritical fluid as a foaming agent”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions presently claimed and what is described by Watanabe, such compositions are seen to be capable of performing the intended use of the claims absent evidence to the contrary.
Regarding Claim 3, although Watanabe does not describe a quantitative value corresponding to overall moisture content, Watanabe nevertheless teaches the talc is specifically dried to avoid the introduction of moisture into the composition, whereby residual moisture hydrolyzes the polyester (Page 2). Accordingly, Watanabe indicates the moisture content of the composition to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the scope of the present claims so as to mitigate polyester hydrolysis.
Claims 1, 3, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka (JP2013-185044A) in view of Iwase (US 2010/0230637 A1). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1 and 7-9, Saka teaches liquid crystalline aromatic polyester compositions for foam molding (¶ 7-8; Examples). Saka teaches examples using polyesters possessing 55 mol% of 6-hydroxy-2-naphthoic acid residues, 17.5 mol% of Saka teaches the compositions can comprise 0-40 pbw of foam nucleating agents such as talc, mica, or titanium oxide relative to the sum of polyester and nucleating agent (¶ 49-56). Saka is seen to suggest concentrations that overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Saka suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Saka. See MPEP 2123.
Saka differs from the subject matter claimed in that the water absorption rate of the filler is not disclosed. Iwase is also directed toward liquid crystalline polyester resins comprising mica (Abstract). Iwase teaches the use of mica with particular surface characteristics prevents the deterioration of the molding processability of polyester resin (¶ 50-52). It would have been obvious to one of ordinary skill in the art to utilize the micas of Iwase within the compositions of Saka because doing so would prevent the deterioration of molding processability as taught by Iwase. Iwase teaches a preference for “AB-25S” (¶ 53), which is the same mica used within the examples of the instant specification (Page 43 of the specification) and is taught by Iwase to have 0.21% adhered water (¶ 83). Accordingly, since Iwase teaches the same inorganic fillers, the mica of Iwase
Regarding Claim 3, although Saka does not describe a quantitative value corresponding to overall moisture content, Iwase teaches it was known in the art that residual water can hydrolyze polyester (¶ 52). Accordingly, Iwase indicates the moisture content of the composition to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the scope of the present claims so as to mitigate polyester hydrolysis.
Response to Arguments
The prior art rejections concerning Ishikawa are withdrawn in view of Applicant’s amendment. Specifically, Ishikawa is not seen to obviate the polyester resins now required.
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
With respect to the rejections over Iwase as a primary reference, Applicant argues Iwase requires hollow filler whereas the inorganic filler of the claims consist of titanium dioxide, talc, and mica. This is not found persuasive as it would have been obvious to utilize the organic hollow fillers of Iwase, which are not excluded by the claims. 
Applicant argues Iwase does not describe foam molding. This is not found persuasive as the claims at issue are directed only to “resin compositions”. The 
 Further with respect to Iwase and with respect to Watanabe, Applicant argues the fillers of the claims give unexpected results, namely vaporization being promoted at numerous places within the thermoplastic resin while giving improvements in strength and rigidity. This is not found persuasive. At the onset, Applicant admits the inclusion of inorganic filler was already known to give enhancements in strength and rigidity. With respect to “vaporization being promoted”, such an observation is not seen to be unexpected. Saka teaches it was already known in the art that talc, mica, and titanium oxide are recognized nucleating agents (¶ 49-55). Saka notes with respect to the fillers that “the foamed core material is a compounding material in which the above-mentioned supercritical fluid melt-kneaded becomes a gas base point (nucleus) in the heat-melted liquid crystal polyester, and is heated and melted. It has the property of dispersing without dissolving in liquid crystal polyester” at ¶ 50. See also the general teachings of Wong (Encyclopedia of Polymer Science and Technology) who discusses the theoretical aspects and well known concepts concerning nucleating agents and foaming. See in particular on Page 19 where the types of nucleating agent (e.g. talc, titanium oxide) and surface area of nucleating agent are known factors to impact dispersion/nucleation.  
Applicant’s allegation of unexpected results are therefore unpersuasive as the results Applicant alleges to be unexpected are actually expected or at the very least the differences between what would ordinarily be expected and what Applicant observes is not seen to hold significance to the extent that such results can be regarded as Iwase and Watanabe) has not been performed. It is unclear exactly how or why the compositions taught by these references would not exhibit such characteristics since the same nucleating agents are being used. Finally, the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of Applicant’s allegation. The claims encompass a wide number of polyester resins, but only a small number are illustrated within the Examples. The claims are open to 1-20 pbw of nucleating agent, but only 3-10 pbw is illustrated. The claims fail to illustrate the results Applicant alleges to be unexpected occurs throughout the claimed range and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative data to encompass the scope claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764